IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHESTER DOWNS AND MARINA LLC                 : No. 145 EM 2015
D/B/A HARRAH'S OF PHILADELPHIA,              :
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA DEPARTMENT OF                   :
REVENUE AND EILEEN MCNULTY, IN               :
HER OFFICIAL CAPACITY AS                     :
SECRETARY OF THE PENNSYLVANIA                :
DEPARTMENT OF REVENUE,                       :
                                             :
                   Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 31st of October, 2017, the Joint Application for Relief is

GRANTED.

      It is noted that this Court’s stay of Mount Airy #1, LLC v. Department of Revenue,

154 A.3d 268 (Pa. 2016), by its terms was in effect only until May 26, 2017, and has

since expired.

      Justice Wecht files a dissenting statement in which Justice Donohue joins.

      Justice Dougherty notes his dissent.